            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


THOMAS MOORE,                                  No. 3:12-CV-00223

           Plaintiff,                          (Judge Brann)

     v.

KENNY GRANLUND, et al.,

           Defendants.

                                  ORDER

                               JUNE 18, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    The parties’ motions for reconsideration (Docs. 117, 120) are

          DENIED; and

    2.    The Court will schedule a status conference call by separate Order.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
